Citation Nr: 0009333	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-39 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for venereal disease.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for a disorder 
manifested by chest pain.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fifth finger, to include traumatic 
arthritis.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA)


FINDINGS OF FACT

1.  Gonorrhea, claimed as a venereal disease, has not been 
diagnosed post service.

2.  It has been demonstrated by competent medical evidence 
that the veteran currently has renal polycystic disease which 
is a congenital disorder.

3.  Although polycystic kidney disease is a familial/genetic 
type of disorder, there is no evidence that it was manifested 
in service or for many year thereafter.

4.  It has not been demonstrated by competent medical 
evidence that the veteran has a current kidney disorder, 
other than renal polycystic disease, which is causally 
related to, or a manifestation of any inservice injury or 
treatment.

5.  It has not been demonstrated by competent medical 
evidence that the veteran's current low back disorder is 
causally related to the veteran's prior service or any 
service-connected disability.

6.  There is no competent medical evidence of a current 
diagnosed disorder manifested by chest pains, which is 
causally related to the veteran's prior service.

7.  It has not been demonstrated by competent medical 
evidence that the veteran's current diagnosed hypertension is 
causally related to the veteran's prior service.

8.  The veteran's service-connected residuals of a fracture 
of the fifth metacarpal, right, with traumatic arthritis, are 
currently manifested by complaints of pain, swelling and 
limitation of motion, and loss of strength with no objective 
evidence of functional loss due to pain, no muscle atrophy, a 
15 degree valgus angulation of the proximal interphalangeal 
joint, and minimal decreased range of motion.

9.  The veteran reports that he was last employed full-time 
in 1977 as a manual laborer and received disability 
compensation thereafter due to an on-the-job back injury.

10. The veteran is currently service-connected for residuals 
of fracture of the right little finger, evaluated as 
noncompensably disabling.

11.  The veteran's service-connected disability does not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The claim for service connection for venereal disease is 
not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a kidney disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The claim for service connection for a medical disorder 
manifested by chest pain is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

5.  The criteria for an evaluation in excess of 0 percent for 
the service-connected residuals of a fracture of the right 
5th finger, to include traumatic arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, and Diagnostic Code 5227 (1999).

6.  The criteria for a total schedular rating for 
compensation purposes based on the inability to secure or 
follow a substantially gainful occupation have not been met.  
38 U.S.C.A. §§ 5107, 7104 (West 1991); 38 C.F.R. § 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran now asserts that he currently suffers from a low 
back disorder and chest pains as a result of an accident 
incurred while in service.  In the alternative, it is argued 
that his currently diagnosed renal polycystic disease is a 
hereditary disease and should be service connected because it 
existed undetected during service.  It is further argued that 
he should be service connected for a low back disorder as his 
current back pain as well as back pain experienced in service 
are attributable to his renal polycystic disease.  In 
addition, it is argued that service connection is warranted 
for venereal disease as he was treated for this condition in 
service.  

FACTUAL BACKGROUND

Service medical records show that in April 1952, the veteran 
injured his right little finger as he was dismounting from a 
truck.  There is no reference to any complaint or finding 
relative to a back injury at that time.  Further review of 
the service medical records revealed no reference to any back 
disability or disorder.  There is one notation that the 
veteran complained of chest pains and dizziness in April 1952 
prior to his injury.  The service treatment records also show 
diagnosis and treatment for acute urethritis due to 
gonococcus in March 1953.  Report of separation examination 
dated November 1953, indicated all normal systems to include 
cardiovascular and musculoskeletal systems except for healed 
fracture of the right fifth finger.  It was also noted on the 
separation examination that the veteran had been treated for 
gonorrhea eight months earlier with no sequelae.  

Post-service private hospital report dated November 1955, 
indicated treatment for acute gastritis and noted a normal 
chest.  Report of VA examination conducted in June 1960 noted 
normal cardiovascular and gentio-urinary systems; the 
veteran's only complaint involved his right fifth finger.  
There was no finding or complaint relative to a back disorder 
or disability.

Post-service and VA medical records indicate that the veteran 
injured his low back and left chest in October 1977 in an on-
the-job accident when he fell down a steep incline while 
carrying a cart.  A private cardiovascular examination report 
dated January 1979, indicated a reported history of 
hypertension but no current cardiovascular incapacities.  
Report of VA examination conducted in 1979 noted normal 
cardiovascular and gentio-urinary systems and a diagnosis of 
traumatic myositis of the lumbar spine.

By decision of an Administrative Law Judge, dated December 
1979, the veteran was awarded Social Security Administration 
(SSA) disability benefits based on medical evidence of 
radiculopathy at L5-S1 and osteoarthritis of the spine; 
generalized osteoarthritis; and mild hypertension.

Report of VA examination report dated March 1982 indicated 
reported history of diagnosis of hypertension 2 years 
earlier; however, objective findings showed normal 
cardiovascular system and gentio-urinary systems.  The 
veteran was diagnosed to have low back syndrome and 
controlled hypertension.

Report of VA examination conducted in May 1985, noted lumbar 
laminectomy performed in 1984 for herniated nucleus pulposus, 
L5-S1.  The veteran also had elevated blood pressure 
readings.  The diagnoses included dorsolumbar fibromyositis; 
status post lumbar laminectomy; L5 radiculopathy, right side; 
generalized osteoarthritis; and spondylosis of the spine.  
The psychiatric consultation report noted diagnosis of 
anxiety disorder, slight to moderate.

Private and VA medical records show continued treatment for 
low back problems and mild hypertension.  Report of VA 
examination dated January 1988 noted essentially normal 
gentio-urinary system.  Special cardio examination revealed 
normal heart with normal EKG and chest x-ray; the diagnosis 
was arterial hypertension.  

By rating action dated April 1988, the veteran was awarded 
non-service connected pension benefits due to the severity of 
his non-service connected disabilities.

The veteran testified at a personal hearing held in July 1992 
at the RO that, in essence, he first injured his back in 
service when he fell while working in the kitchen; he was 
subsequently hospitalized for approximately 20 days; and he 
had tried to obtain the service medical records of treatment 
but had been told these records were destroyed by fire.

VA medical records dated from 1989 through 1992 show 
treatment for chronic low back syndrome, anxiety disorder, 
obesity, and arterial hypertension.  Private medical records 
dated in September 1992 show diagnosis by sonogram of renal 
cysts.

Statement from veteran received in December 1992 indicated 
that he was treated in service in a German hospital for 
venereal disease.  Currently, after many years he was again 
under treatment for that, especially for a kidney condition 
and other things related to the venereal disease.

The RO made attempts to obtain additional service medical 
records in 1992 and 1993 but was unsuccessful.

In December 1993, the veteran submitted an excerpt from a VA 
patient educational pamphlet concerning gonorrhea, that 
indicated: (1) one should not have sexual relations until 
completing all the medication and being tested; and (2) there 
is no scientific evidence that confirms that a person without 
symptoms after treatment has had the infection completely 
eradicated.  

Four lay statements, all typed and dated July 6, 1994, were 
submitted.  The first from [redacted], indicated that it was 
apparent when the veteran returned from service in 1953 that 
he had a back condition, and he had accompanied the veteran 
to his appointments at the VA hospital.  The second from  
[redacted], indicated that he had served in the U.S. Army with the 
veteran and remembered the veteran complaining of back pain 
while in training in the service.  The third lay statement 
from [redacted], indicated that he had known the veteran from 
1951 to 1953 and knew that the veteran was hospitalized in 
the VA hospital in San Juan, Puerto Rico, for back pain as 
well as a double fracture of the little finger of the right 
hand.  The fourth, from [redacted], indicated that he had 
known the veteran from 1951 to 1953 when he complained about 
back pain while in training in the U.S. Army.

VA radiographic report dated December 1994, noted that an MRI 
of the lumbar spine revealed degenerative changes with 
degenerative disc disease at L5-S1 and L5-S1, with right 
lateral disc herniation at the L4-L5 level.

Written statement from the veteran, dated February 1996, 
alleged that the chronic back pain he suffered was related to 
his renal cysts, a congenital condition.  It was his belief 
that he was suffering with the renal cyst condition during 
service but it was undetected.  

A letter from the veteran's private treating physician, Jose 
R. Perez Valentin, M.D., dated March 1996, indicated that the 
veteran was operated upon one year earlier for renal cysts, a 
congenital condition affecting the functions of both kidneys.  
Dr. Valentin further stated that this condition is often 
mistaken for backache disorders.  It was his medical opinion 
that "the back condition that [the veteran] suffered through 
all his life, is better a result of his Renal cystic 
condition, rather than any bone-related cause.""  The 
physician also stated that the veteran should be granted a 
100 percent disability rating.

A lay statement dated June 1997 from [redacted], indicated 
that he had known the veteran all his life and was stationed 
together in the U.S. Army in 1952.  Mr. [redacted] stated he 
had knowledge of the fact that the veteran had an accident 
while riding in a truck which resulted in his referral to a 
hospital for treatment.

Statement from the veteran's private treating physician, Jose 
R. Perez Valentin, M.D., dated August 1997, indicated that 
the veteran suffered from post traumatic arthritis in the 
3rd, 4th, and 5th fingers of the right hand as a result of an 
injury in service in 1952 or 1953.

VA outpatient treatment records dated December 1988 through 
July 1997, indicated treatment for multiple complaints to 
include: hypertension, anxiety and panic disorders, chronic 
back pain, lumbar stenosis, degenerative joint disease, 
incontinence, and renal cysts with associated severe back 
pain.  The veteran was noted to complain of pain and swelling 
in the right hand in December 1992 and again in October 1994.  
In 1995, he was treated conservatively for herniated disc at 
L5-S1.  

Statement from Dr. Valentin, dated January 1998, indicated 
the veteran received medical treatment in 1997 for chest 
pain, abdominal pain, dyspepsia, and gastric viral syndrome, 
back pain, depression, enteritis, shortness of breath, and 
urinary tract infection.

The veteran testified at a personal hearing held at the RO in 
April 1998, that following his discharge from service he 
continued to suffer with pain and swelling in his right fifth 
finger, right hand and wrist.  He contended that the swelling 
went up his arm to the shoulder.  He claimed that Dr. 
Valentin had told him that he now had disability in his right 
arm to the shoulder as a consequence of the treatment 
received in service for the fracture of the right little 
finger.

The veteran submitted a "memo of explanation", dated in 
April 1998, in which he alleged that has a result of injuries 
to the right hand in service in April 1952, he underwent 
surgery for placement of a wire in the fifth finger and was 
hospitalized for 31 days.  At that time he was also treated 
for back pain.  Since service, he had developed post 
traumatic arthritis in his hand which caused "subsequent 
marked diminishment of all of the function of the right 
extremity".  The veteran further indicated that his current 
chronic back pain was related to the back pain for which he 
received treatment in service, and that both was causally 
related to his congenital renal cyst disease.

A written "memo of explanation" from Dr. Valentin, dated in 
April 1998, reiterated the facts set forth by the veteran in 
his statement as to the injury he received in service to his 
right hand, and the "subsequent marked diminishment of all 
of the function of the right extremity".  The physician also 
indicated there was a relationship between the veteran's 
current chronic back pain and his congenital renal cystic 
disease.

Another statement from Dr. Valentin, dated September 1998, 
indicated that he had been the veteran's family physician 
since March 1991.  He further indicated that it was stated in 
the veteran's medical history that he had suffered from renal 
polycystic disease since birth, a congenital condition.  The 
veteran had also related that he fractured his right hand in 
service and underwent "surgical intervention to restore as 
much as possible the sue of the right hand.  He currently has 
a post traumatic residual as a consequence of that."  He had 
also undergone surgical intervention several years earlier to 
desiccate some renal cysts.  Dr. Valentin concluded that the 
veteran was currently "totally disabled".

Report of VA examination conducted in August 1998, for 
purpose of determination of special monthly pension (SMP), 
noted clinical findings of degenerative joint disease of both 
hands, finger joints.  There was mild ankylosis of the right 
fifth finger status post trauma.  Limited movement of the 
right hand, no satisfactory grip, weakness and loss of force.  
The veteran also had severe degenerative joint disease of the 
lower extremities with hypertrophic joints and pain.  There 
was right lateral disk herniation at L4-L5, degenerative disk 
disease and degenerative joint disease of the lumbar spine.  
The diagnoses included:  1) acute osteoarthritis, 
degenerative joint disease of knees; 2) generative joint 
disease, arthritis of right wrist; 3) chronic low back pain; 
4) L4-L5 herniated nucleus pulposus of lumbar spine; 5) right 
hand post traumatic deformity of 4th finger; 6) degenerative 
joint disease generalized; 7) senile cataracts; 8) high blood 
pressure; 9) status post right renal cysts extraction.

Report of special VA examination of the right hand, conducted 
in July 1998, noted complaints of pain and swelling of the 
right 5th finger.  Objective findings included a 15 degrees 
valgus angulation of the proximal interphalangeal joint of 
the right little finger.  The veteran claimed to be unable to 
touch the tips of his fingers with his thumb.  However, he 
was later observed to grab a paper on the desk and to write 
his name with his right hand and he did so without problems 
and closed the hand well to grab the pen and paper.  No 
muscle atrophy was observed in the right hand.  The range of 
motion of the little finger distal interphalangeal joint and 
proximal interphalangeal joints was 50 degrees flexion and 0 
degrees extension.  The metacarpal interphalangeal joints was 
90 degrees flexion and 0 degrees extension.  The final 
diagnosis was:  residuals, right little finger fracture with 
surgery and degenerative joint disease.


LEGAL ANALYSIS

Service Connection Claims

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that each claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim. 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence. Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza v. Brown, 7 Vet. App. 498 (1995).  First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. at 92-93; Lathan v. Brown, 7 Vet. App. 359 
(1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1999).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1997).  
For the limited purpose of determining whether a claim is 
well grounded, the Board must accept evidentiary assertions 
as true, unless those assertions are inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

Venereal Disease
Following a review of the evidence, the Board finds the 
veteran's claim of service connection for venereal disease is 
not well grounded.  Specifically, the Board finds the 
claimant has not satisfied the first element of a well-
grounded claim.  The veteran's service medical records 
indicate treatment for gonorrhea with no sequelae.  The 
veteran submitted an excerpt apparently from a VA educational 
pamphlet on gonorrhea that indicated the infection could 
continue to be present with no symptoms after treatment.  The 
Board notes that this statement does not include an opinion 
or diagnosis that the veteran currently had gonorrhea.  On 
its face, this evidence only indicates that a disease was 
present in service and that it is possible for the disease to 
continue after treatment.  Even assuming this statement is 
true, the veteran would still have to show current 
manifestations of gonorrhea.  Careful review of the medical 
evidence of record revealed no post-service evidence of 
gonorrhea.

Thus, the veteran has failed to provide competent evidence 
that he currently has the claimed disability of venereal 
disease.  See Rabideau v. Derwinski, supra.  The existence of 
a current disability is the cornerstone of a well grounded 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. at 505; Brammer v. 
Derwinski, 3 Vet. App. at 225; Rabideau v Derwinski, 2 Vet. 
App. 141, 143 (1992).  If there is no diagnosed current 
disability, the veteran has failed to satisfy the first prong 
of a well grounded claim under Caluza.

Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal, the veteran has not identified any other obtainable 
evidence that would make his claim well grounded.  Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996); see also Franzen v. 
Brown, 9 Vet. App. 235 (1996) and Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Although where a claim is not well 
grounded, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim, the VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds that this obligation was satisfied throughout the 
veteran's appeal, including in the statement of the case, the 
supplemental statements of the case and numerous RO letters 
sent to the veteran.  Although informed of the specific 
evidence required to support his claim, the veteran has 
relied solely on his lay assertions as to medical causation 
and an excerpt from a VA educational pamphlet that can not 
make his claim plausible and he has not provided any 
indication of the existence of additional evidence that would 
make his claim plausible.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, no further action is required to apprise the 
veteran of the evidence needed to complete his application.

Kidney disorder
Following a review of the evidence, the Board finds the 
veteran's claim of service connection for a kidney disorder 
is not well grounded.  Specifically, the Board finds although 
the evidence establishes that the veteran has a current 
diagnosis of polycystic kidney disease, the claimant has not 
satisfied the second or third element of a well-grounded 
claim.  

The Board notes that in VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(July 18, 1990), the VA General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental, or familial origin if the evidence 
as a whole establishes that the condition in question was 
incurred or aggravated during service within the meaning of 
VA law and regulations.  In that opinion, the General Counsel 
held that polycystic kidney disease was considered by medical 
authorities to be of familial (or hereditary) origin.  The 
General Counsel also noted that, in the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) two familial diseases, sickle 
cell anemia and Huntington's chorea, had been included for 
rating purposes under Diagnostic Codes 7714 and 8106, 
respectively.  See also VAOPGCPREC 67-90, 55 Fed Reg. 43,253 
(July 18, 1990).

Thus, although the veteran's kidney disease is congenital in 
nature, it might still be service-connected if the evidence 
were to show that it was incurred in or aggravated during 
service.  However, in the instant case, there is no evidence 
of manifestation during service.  The service medical records 
are negative for any complaint or finding relative to a 
kidney disorder.  In addition, there is no evidence of 
complaint or treatment for back pain in service or for many 
years thereafter.  In fact, the first evidence of back pain 
corresponds with the veteran's on-the-job back injury in 
1977.  Furthermore, although Dr. Valentin has opined that the 
veteran's cystic kidney disease first manifested in service, 
this opinion is based solely on the veteran's related history 
of being treated for back pain in service.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ("[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' ... and a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional").  Thus, in the 
instant case, the veteran has failed to present evidence of 
in-service incurrence or aggravation.  Specifically, the 
condition was not noted during service or an applicable 
presumption period; there is no evidence showing post-service 
continuity of symptomatology; and there is no competent 
medical evidence of a nexus between the present disability 
and the veteran's prior service.

Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal, the veteran has not identified any other obtainable 
evidence that would make his claim well grounded.  Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996); see also Franzen v. 
Brown, 9 Vet. App. 235 (1996) and Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Although where a claim is not well 
grounded, the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim, the VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete the 
application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds that this obligation was satisfied throughout the 
veteran's appeal, including in the statement of the case, the 
supplemental statements of the case and numerous RO letters 
sent to the veteran.  Although informed of the specific 
evidence required to support his claim, the veteran has 
relied solely on his lay assertions as to etiology that can 
not make his claim plausible and he has not provided any 
indication of the existence of additional evidence that would 
make his claim plausible.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Therefore, no further action is required to apprise the 
veteran of the evidence needed to complete his application.

Back disorder
The Board likewise finds this claim to be not well grounded.  
Although the veteran has alleged that he was treated for back 
pain following his March 1952 accident in service, a review 
of the veteran's service medical records does not disclose 
documentation of such treatment.  In any event, even 
conceding that such treatment did occur, the veteran has not 
contended any additional treatment for a back disorder 
subsequent to the accident, and there was no finding of a 
back disability or complaint of back pain during the 
separation medical examination in November 1953.  We also 
note that the veteran's first documented post-service 
treatment for a back disorder following his on-the-job injury 
in 1977, more than 20 years after service.  Furthermore, more 
recently, the veteran has alleged that his low back pain is 
secondary to his nonservice connected kidney disorder (see 
discussion above).

The Board therefore concludes, given the lack of complaints 
or findings of back pain or disability at separation from 
service, the veteran's post-service injury to his back in 
1977, and the lack of medical opinion evidence relating the 
current back disability to service, that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection, based upon in-service 
incurrence or aggravation, for a low back disorder, under the 
applicable law as interpreted in the Caluza and Savage 
precedents.  See also Rose v. West, 11 Vet. App. 169, 171-72 
(1998), emphasizing that section 3.303(b) provides an 
alternative method of establishing service connection but 
does not override the analysis set forth in Caluza and Epps, 
supra.

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet. App. at 496.  As noted above, the first documented 
post-service treatment for a low back disorder was not until 
1977, following a work-related fall.  This injury occurred 
over 20 years after the veteran's separation from active 
duty.  In addition, no medical opinion has linked the 
veteran's low back disability to service.  Therefore, this 
section cannot serve to assist him in the establishing a 
plausible claim.

While we do not doubt the sincerity of the veteran's 
contentions, that his back disorder is service related, our 
decision must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the 
veteran's low back disability was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998); Rabideau v. Derwinski, Montgomery v. 
Brown, both supra.

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, supra.  See also Carbino v. Gober, 
10 Vet. App. 507, 510 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet. App. 14 (1993); Grivois v. Brown, 5 Vet. App. 136 
(1994). Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a back disorder, must be denied.  See Epps v. Gober, supra.

Chest pains

Based on the current evidence of record, the Board further 
finds that the veteran has failed to present a well grounded 
claim.  Initially, it is noted that "chest pains" is a 
symptom or manifestation of a disorder - not a disability for 
purposes of determining entitlement to service connection.  
Thus, the veteran has failed to satisfy the first requirement 
of a well grounded claim; that is, he has not submitted 
competent medical evidence of a current diagnosed medical 
disorder.  In this regard the Board notes that although the 
veteran has been diagnosed with hypertension there is no 
medical evidence linking the veteran's complaints of chest 
pain to his diagnosed hypertension.

Furthermore, although the veteran has satisfied the first 
requirement of a well grounded claim with respect to his 
current diagnosis of hypertension, he has not met the second 
and third requirements under Caluza for a well grounded 
claim.  That is, there is no evidence, either lay or medical, 
of incurrence or aggravation in service or within the one 
year presumptive period following service.  Nor, is there any 
competent medical evidence of a link between his diagnosed 
hypertension and the veteran's prior service.  

In addition, as noted above, the veteran does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony, however strongly felt 
because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, supra.  See also Carbino v. Gober, 
10 Vet. App. 507, 510 (1997), aff'd sub nom. Carbino v. West, 
168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet. App. 14 (1993); Grivois v. Brown, 5 Vet. App. 136 
(1994). Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
a disorder manifested by chest pains must be denied.  See 
Epps v. Gober, supra.


Increased Rating for Residuals of Fracture of Right 5th 
Finger

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
A VA examination and radiological evaluation was performed 
pursuant to the appellant's claims for benefits.  Also, all 
available service medical records and VA and private 
treatment records have been obtained.  The Board concludes 
that all facts pertinent to the plausible claims have been 
developed, to the extent possible.  For these reasons, the 
Board finds that VA's duty to assist the appellant, 38 
U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  Thus, a 
disposition on the merits is now in order.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).

As noted in the factual summary above, the veteran was 
treated for a simple fracture of the fifth metacarpal bone of 
the right hand in April 1952 while in service.  Following VA 
examination in June 1960, he was awarded service connection 
by rating action dated July 1960, and assigned a 
noncompensable disability evaluation for residuals of a 
fracture of the 5th metacarpal, right little finger.

The veteran's service-connected residuals of a fracture of 
the 5th metacarpal is currently assigned a noncompensable 
disability evaluation under the provisions of Diagnostic Code 
(DC) 5227, "Finger, any other, ankylosis of," of VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a.  Under 
this Code, a compensable evaluation is not available.  
Furthermore, there are no other analogous Codes by which to 
rate the veteran's disability.

A review of the evidence reflects that, on VA examination in 
July 1998, objective findings included a 15 degree valgus 
angulation of the proximal interphalangeal joint; range of 
motion of 50 degrees flexion and 0 degrees extension of the 
distal interphalangeal joint and proximal interphalangeal 
joints; and 90 degrees flexion and 0 degrees extension of the 
metacarpal interphalangeal joints.  The examiner noted that 
despite the veteran's subjective complaints of pain and 
inability to use his hand, he was observed to grasp a piece 
of paper and a pen and write his name with his right hand, 
all without difficulty.  Furthermore, there was no evidence 
of muscle atrophy.

Since the veteran's rating is the highest under the Code 
assigned for this disability, and there are no other 
analogous Codes by which the veteran's disability may be 
rated, the Board finds that an increased rating is not 
warranted.

In reaching this decision, we have considered the potential 
application of the other various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
conditions as required by Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standard and to warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, despite the veteran's 
contentions to the contrary, the evidence does not show that 
the little finger disability has caused marked interference 
with employment or necessitated frequent hospitalization.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet. App. 94-96 (1996).

Total Rating Due to Individual unemployability

The appellant is seeking a total disability rating based on 
individual unemployability due to his service-connected 
disabilities.  However, his only service-connected disability 
is the residuals of a fracture of the right fifth finger, 
evaluated as noncompensable.  

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(1999).  The Board notes that the regulations for total 
rating claims were amended in November 1996, during the 
pendency of this claim. However, 38 C.F.R. § 4.16(a) remained 
unchanged and states that "[t]otal disability ratings for 
compensation may be assigned, where the scheduler rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities: Provided That . . . if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more." 38 C.F.R. § 4.16(a) (1999). The regulations further 
clarify that disabilities affecting a single body system are 
considered one 40 percent disability in combination. Id.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court of 
Veteran's Appeals noted that:

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record 
reflect some factor which takes the claimant's case 
outside the norm of such veteran. See 38 C.F.R. §§ 
4.1, 4.15 (1992). The sole fact that a claimant is 
unemployed is not enough. A high rating in itself 
is recognition that the impairment makes it 
difficult to obtain and keep employment. The 
question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find 
employment. See 38 C.F.R. § 4.16(a) (1992).

Id. at 363.

In this case, the Board notes that the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a), have not been met.  The 
veteran has only one service-connected orthopedic disability, 
namely his right little finger disorder, which is currently 
rated as noncompensable.  Thus, he does not meet the criteria 
of 38 C.F.R. § 4.16(a).

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 38 
C.F.R. § 4.16(b) as the veteran fails to meet the percentage 
standards outlined above yet has asserted that he is 
unemployable by reason of his service-connected disability.  
The Board finds that the RO was not in error when it did not 
submit the veteran's case to the Director of the Compensation 
and Pension Service for extra-schedular consideration as the 
Board does not find that he is unemployable as a result of 
his service-connected disability.

According to the evidence of record, the veteran is 71 years 
old, unemployed, and last worked full-time as a manual 
laborer in 1977, when he injured his back.  

A review of the evidence shows that the veteran has a number 
of disabling medical problems which are non-service 
connected.  Non-service connected disorders include 
degenerative arthritis of both hands, right wrist, lower 
extremities and knees, anxiety and panic disorders, 
hypertension, senile cataracts, degenerative joint disease 
and degenerative disc disease of the lumbar spine, and 
polycystic kidney disease.  The Board notes that as the 
veteran is not service-connected for these disorders, they 
cannot be the basis for a finding of individual 
unemployability.

In weighing the evidence of record, the undersigned concludes 
that the weight of the evidence is against the appellant's 
claim for a total rating for compensation purposes based upon 
individual unemployability.  In reaching this conclusion, the 
Board has considered the probative value of the evidence of 
record and determined that the objective evidence establishes 
that the appellant is not unemployable by reason of his 
service-connected disability alone, and weighs against his 
contentions of unemployability.

The evidence of record does not reveal that the veteran is 
unemployable solely due to his service-connected disability.  
As noted above, the veteran has been unemployed for many 
years due primarily to his nonservice-connected low back 
disorder.  He was awarded SSA disability benefits in December 
1979 based on medical evidence of radiculopathy at L5-S1 and 
osteoarthritis of the spine; generalized osteoarthritis; and 
mild hypertension.  In recent years he has developed 
additional nonservice-connected medical problems to include 
the diagnosis in 1992 of polycystic kidney disease.  The 
Board has given consideration to the submitted statements of 
Dr. Valentin as to the veteran's unemployability.  The Board 
does not doubt that the veteran's medical disabilities render 
him unemployable; however, the evidence does not show that 
the veteran's service-connected right little finger 
disability renders him unemployable.  Thus, the preponderance 
of the evidence of record is against the veteran's claim.  
Entitlement to a total rating for compensation purposes based 
upon individual unemployability has not been shown.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b).  
When viewed in light of the fact that the appellant does not 
meet the schedular criteria and is not unemployable due to 
his service-connected disability as noted above, entitlement 
to a total rating for compensation purposes based upon 
individual unemployability has not been shown.

Accordingly, a total rating based on individual 
unemployability due to the veteran's service-connected 
disorder is denied.



ORDER

Service connection for a back disorder, venereal disease, 
kidney disorder, and medical disorder manifested by chest 
pain, is denied.
A compensable evaluation for residuals of a fracture of the 
right fifth finger, to include traumatic arthritis, is 
denied.
A claim for a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

